Case 0:18-cv-61521-BB Document 33 Entered on FLSD Docket 10/29/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE No. 18-cv-61521-BLOOM/Valle

 SEASIDE INSURANCE, INC.,

                Plaintiff,

 v.

 SEA SIDE INSURANCE GROUP, LLC,
 and MARIA G LOPEZ,

                Defendants.
                                                       /

                                 DEFAULT FINAL JUDGMENT

        THIS CAUSE is before the Court on Plaintiff’s Motion for Default Final Judgment, ECF

 No. [31], (the “Motion”), filed on October 23, 2018. For the reasons given in the Court’s Order

 on the Motion, the Court grants the Motion, and enters a final judgment, pursuant to Rule 58 of

 the Federal Rules of Civil Procedure, in favor of Plaintiff, Seaside Insurance, Inc., against

 Defendants Maria G. Lopez and Sea Side Insurance Group, LLC (together, “Defendants”)

 pursuant to Counts I, III and V. Accordingly, it is

        ORDERED AND ADJUDGED as follows:

        1.      Defendants and their respective agents, servants, employees and all others acting

                in concert or participating with them are hereby enjoined from further acts of

                service mark infringement under 15 U.S.C. §1116 and shall not use SEASIDE

                INSURANCE, or any marks confusingly similar to SEASIDE INSURANCE, in

                commerce;

        2.      All labels, signs, prints, packages, wrappers, receptacles, and advertisements in

                the possession of Defendants, bearing SEASIDE INSURANCE or any marks
Case 0:18-cv-61521-BB Document 33 Entered on FLSD Docket 10/29/2018 Page 2 of 3



                                                        CASE No. 18-cv-61521-BLOOM/Valle

             confusingly similar to SEASIDE INSURANCE, shall be delivered up for

             destruction under 15 U.S.C. §1118;

       3.    Pursuant to Count I, Plaintiff is hereby awarded statutory damages sustained by

             reason of Defendants’ trademark infringement in the amount of One Thousand

             Dollars ($1,000.00) under 15 U.S.C. §1117(c);

       4.    GoDaddy.com, as registrar of the domain name seasideinsurancegroup.com, shall

             transfer registration and control of the seasideinsurancegroup.com domain name

             to Plaintiff;

       5.    Any and all other websites, in the possession, custody, or control of Defendants or

             their agents, bearing SEASIDE INSURANCE, or any marks confusingly similar

             to SEASIDE INSURANCE, shall be promptly taken offline and assigned to

             Plaintiff by Defendant, or the respective domain name registrar of each respective

             site;

       6.    Pursuant to Count III, Defendants and their respective agents, servants, employees

             and all others acting in concert or participating with them are hereby enjoined

             from further acts of unfair competition in violation of the Lanham Act 15 U.S.C.

             §1125(a) and shall not register or use the Clipper Logo, or any confusingly mark;

       7.    Pursuant to Count V, Defendants and their respective agents, servants, employees

             and all others acting in concert or participating with them are hereby enjoined

             from further acts of cybersquatting in violation of the Lanham Act 15 U.S.C.

             §1125(d) and shall not register or use any domain name containing SEASIDE

             INSURANCE, or any confusingly mark;



                                              2
Case 0:18-cv-61521-BB Document 33 Entered on FLSD Docket 10/29/2018 Page 3 of 3



                                                          CASE No. 18-cv-61521-BLOOM/Valle

         8.    Plaintiff is awarded statutory damages in the amount of Ten Thousand Dollars ($

               10,000.00) sustained by reason of Defendants’ cybersquatting with a bad faith

               intent to profit by registering and using the Sea Side Insurance Group Website,

               www.seasideinsurancegroup.com, pursuant to 15 U.S.C. §1117(d); and

         9.    Plaintiff is awarded its reasonable attorneys’ fees and costs in the amount of

               Thirty Two Thousand and Seven Dollars ($32,007.00) for Defendants’ willful and

               bad faith trademark infringement based on a finding that Defendants acted in bad

               faith and this case is exceptional pursuant to 15 U.S.C. §1117(a).

         10.   The Court retains jurisdiction to enforce this Final Default Judgment.

         11.   The Clerk of Court is directed to CLOSE this case.

         12.   To the extent not otherwise disposed of, any pending motions are DENIED as

               moot and all pending deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of October,

 2018.



                                                     ______________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record




                                                 3
